Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group A, claims 1-19, with traverse in the reply filed on 07 Jun. 2022 is acknowledged.  Applicant argues that there would not be a serious search and/or examination burden if a restriction were not required.
However, as stated in the Office Action mailed on 28 Apr. 2022, there would be a burden to consider all the claims, since the two groups of claims will require different search strategies or search queries, as demonstrated by the different CPC symbols for each invention and different keywords for each invention, such as laminating, arranging/placing, edges, insulating layer, conductor, and low-k dielectric.
Therefore, the restriction requirement is still deemed proper and is therefore made FINAL.
Claims 20-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made in the reply filed on 07 Jun. 2022.

Specification
The disclosure is objected to because of the following informalities: The word “arcrilic” in paragraphs 0105 and 0106, each in line 2, should be changed to “acrylic”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 17 recites the limitation "are interleaved at intervals”, each in line 4.  It is not clear what is meant by this phrase.  Applicant’s specification does not provide any guidance regarding the meaning of this phrase.
In the claim rejections below, examiner will assume “interleaved” means that the lateral positions of at least one pair of conductors and at least one second conductor are switched one for the other. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 13-16, and 18-19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (JP 2013/140716 A, published 18 Jul. 2013, hereinafter Fukuda) in view of Chin (TW M530461 U, published 11 Oct. 2016, hereinafter Chin).
Regarding claims 1 and 15, Fukuda teaches a shield flat cable with four or more flat conductors (pair of conductors) (Item 2) arranged on one plane that are insulated by bonding an insulation film from the top and bottom and an intervening layer provided on the outside of the insulation film, and a shield layer (shielding layer) (Item 4) provided on the outside of the intervening layer (Abstract and Figure 2, reproduced below, see original Japanese patent document).


    PNG
    media_image1.png
    339
    705
    media_image1.png
    Greyscale

1 – Shielded flat cable
2 – Conductor
3 – Insulating film
4 – Shield film
5 – Adhesive layer
6 – Base material layer
7 – Intervening layer
8 – Adhesive layer
9- - Base material layer

The base material layer (Item 6) of Fukuda corresponds to the second insulation layers of the current invention (first insulation layer), while adhesive layer (Item 5) corresponds to the first insulating layer, and the adhesive layers (Item 8) corresponds to the external dielectric layers (page 3, paragraph 8).  Fukuda teaches the shield film (shielding layers) comprises an adhesive layer, a copper or aluminum foil (metal layer), and a resin film on the other (outside surface) of the copper or aluminum foil (page 3, paragraph 6).  Fukuda teaches the conductors in his shield flat cable are longitudinally extending and arranged in parallel (Figure 1, reproduced below, see original Japanese patent document).


    PNG
    media_image2.png
    602
    633
    media_image2.png
    Greyscale


Fukuda does not disclose that his shield flat cable is flexible; however, it is the examiner’s position that given that all the components in Fukuda’ shield flat cable, polymeric films, metal foils, and metallic conductors, are flexible, his cable would be flexible, especially given that no quantitative measure of flexibility is specified in the claims or in applicant’s specification.
Fukuda does not disclose a plurality of low-k dielectric layers that surround the conductors in the (first) insulating layer.
Chin teaches a flexible cable structure with conductors encased in a multilayer laminate (page 3, 2nd paragraph) in which an insulating film (low-k dielectric layers) (Item 134) is coated on the periphery of the signal wires (conductors) (Item 132) (page 3, paragraphs 6-7 and Figure 2, reproduced below, see original Taiwanese patent document).  Chin teaches that this insulating film (Item 134) is made of a material having a low dielectric constant (page 3, paragraph 8).


    PNG
    media_image3.png
    665
    1194
    media_image3.png
    Greyscale


Given that Fukuda and Chin are drawn to shielded flat cables, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the insulating film on the conductors as taught by Chin in the shield flat cable of Fukuda.  Since Fukuda and Chin are both drawn to shield flat cables, one of ordinary skill in the art would have a reasonable expectation of success in incorporating the insulating films on the conductors as taught by Chin in the shielded flat cable of Fukuda.  Further, Chin teaches that this insulating film protects high frequency signals (page 3, paragraph 8) and reduces the dielectric constant of the flexible wire structure (page 3, paragraph 9).
Regarding claims 2, 3, and 16, Fukuda in view of Chin teaches the elements of claims 1 and 15, and Fukuda teaches the shield film (shielding layers) comprises an adhesive layer, a copper or aluminum foil, and a resin film on the other (outside surface) of the copper or aluminum foil (page 3, paragraph 6).
Fukuda teaches that the shield layer may be attached to the intervening layer (Item 7) (page 3, paragraph 6 and Figure 3, reproduced below, see original Japanese patent document).  That is, a shield layer is attached to an intervening layer (Item 7).


    PNG
    media_image4.png
    382
    743
    media_image4.png
    Greyscale


It is the examiner’s position, therefore, that one embodiment of Fukuda’s invention is that two shielding layers are attached to the two exposed surfaces of his two base material layers (Item 4).
For claim 3, the resin films of the shield films are the third insulation layers, whereas for claim 16, the resin films of the shield films are the second insulation layers.
Regarding claim 4, Fukuda in view of Chin teaches the elements of claim 1, and Fukuda teaches that the dielectric constants of his adhesives and other layers must be taken into account in order to reduce crosstalk and impedance (page 4, paragraph 2).
Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize a dielectric adhesive in the adhesive layer of the shielding layer of Fukuda in view of Chin in order to reduce crosswalk and impedance. 
Regarding claims 5-6, Fukuda in view of Chin teaches the elements of claim 1, and Fukuda teaches the shield film (shielding layers) comprises an adhesive layer, a copper or aluminum foil, and a resin film (third insulation layer) on the other (outside surface) of the copper or aluminum foil (page 3, paragraph 6), and a base material layer (Item 9) (external dielectric layer) is between the base material layer (Item 6) and the shield film (Item 4) (page 3, paragraphs 5-6 and Figure 2).  Fukuda teaches base material (Item 9) (external dielectric layer) is a dielectric layer made of resin or the like, and preferably has a low dielectric constant (page 3, paragraph 5).  
Regarding claim 7, Fukuda in view of Chin teaches the elements of claim 1, and Fukuda teaches the shield film (shielding layers) comprises an adhesive layer, a copper or aluminum foil, and a resin film on the other (outside surface) of the copper or aluminum foil (page 3, paragraph 6).  Fukuda teaches that the base material layer (Item 6) may be formed of a plurality of layers (page 3, paragraph 8); thus, one layer of these plurality of layers corresponds to the second insulating layer and another layer of one of these plurality of layers corresponds to an external dielectric layer.  Fukuda teaches that an adhesive layer (Item 8) is between the plurality of base material layers and the base material layer (Item 9) (third insulation layer) (page 3, paragraph 5), and the shield layer, including the metal layer, is outside of all of these layers (Figure 2, see above).
Regarding claim 8, Fukuda in view of Chin teaches the elements of claim 1, and Fukuda teaches that the shield layer may be attached to the intervening layer (Item 7) (page 3, paragraph 6 and Figure 3, reproduced above).  That is, one the shield layer is attached to one or both of the intervening layers (Item 7).
It is the examiner’s position, therefore, that one embodiment of Fukuda’s invention is the two shielding layers have widths equal to the intervening layers, which corresponds to the width of the first insulation layer.
Regarding claim 9, Fukuda in view of Chin teaches the elements of claim 1, and Fukuda teaches that the shield layer may be attached to the intervening layer (Item 7) (page 3, paragraph 6 and Figure 3, reproduced above).
Fukuda does not disclose the shielding layer(s) having a width less than the intervening layer (Item 7).
However, as the specification is silent to unexpected results, it would have been an obvious to one having ordinary skill in the art to modify the width of the shielding layer of Fukuda based on routine experimentation, for the purpose of optimizing operation of said shielding layer and producing a cable with the desired insulation/shielding/dielectric properties.  Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 11, Fukuda in view of Chin teaches the elements of claim 1, and Fukuda teaches that a single shield layer may be wound around both intervening layers (Item 7) (page 3, paragraph 6 and Figure 2, reproduced above).
Regarding claims 13 and 18, Fukuda in view of Chin teaches the elements of claims 1 and 15, and Fukuda teaches that the adhesive layer (Item 5) (first insulating layer) may be bonded to the conductor (Item 2) by applying heat of several hundred of degrees Celsius (page 3, paragraph 8), thus, this adhesive is a hot melt adhesive.
Regarding claims 14 and 19, Fukuda in view of Chin teaches the elements of claims 1 and 15, and Fukuda teaches that his shielded flat cable is meant to be connected to flat panel displays or other electronic devices (page 2, last paragraph).

Claim 10 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (JP 2013/140716 A, published 18 Jul. 2013, hereinafter Fukuda) in view of Chin (TW M530461 U, published 11 Oct. 2016, hereinafter Chin) and further in view of Brorein (US Patent 4,468,089, published 28 Aug. 1984, hereinafter Brorein).
Regarding claim 10, Fukuda in view of Chin teaches the elements of claim 1.
Fukuda does not disclose the use of two shielding layers that sandwich the internal layers of the flat cable.
Brorein teaches a flat cable that is surrounded by two insulating layers (comprising a conductive film and an insulating film) that are joined together at lateral edges (col. 3, lines 20-37 and Figure 5, reproduced below).


    PNG
    media_image5.png
    485
    1276
    media_image5.png
    Greyscale

Given that Fukuda, Chin, and Brorein are all drawn to shielded flat cables, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two shielding layers to encase the internal components of the flat cable as taught by Brorein in the shield flat cable of Fukuda in view of Chen.  Since Fukuda, Chin, and Brorein are all drawn to shield flat cables, one of ordinary skill in the art would have a reasonable expectation of success in using two shielding layers to encase the internal components as taught by Brorein in the shielded flat cable of Fukuda in view of Chin.  Further, Brorein teaches that this configuration provides longitudinal conductivity for the cable to afford shielding of the conductors contained therein (col. 3, lines 33-37).

Claims 12 and 17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (JP 2013/140716 A, published 18 Jul. 2013, hereinafter Fukuda) in view of Chin (TW M530461 U, published 11 Oct. 2016, hereinafter Chin) and further in view of Brunker (US Patent 6,300,846 B1, published 09 Oct. 2001, hereinafter Brunker).
Regarding claims 12 and 17, Fukuda in view of Chin teaches the elements of claims 1 and 15.
Fukuda does not disclose the interleaving of conductors at intervals.
Brunker teaches a flat cable with ground conductors that interleave one conductor with another conductor (Abstract and Figure 4, reproduced below).


    PNG
    media_image6.png
    619
    826
    media_image6.png
    Greyscale

Given that Fukuda, Chin, and Brunker are all drawn to shielded flat cables, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interleave conductors as taught by Brunker in the shield flat cable of Fukuda in view of Chen.  Since Fukuda, Chin, and Brunker are all drawn to shield flat cables, one of ordinary skill in the art would have a reasonable expectation of success in interleaving conductors as taught by Brunker in the shielded flat cable of Fukuda in view of Chin.  Further, Brunker teaches shifting the lateral positions of the pair of conductors has the benefits of reducing the harmful effects from exterior electromagnetic fields and self-cancelling the internal electromagnetic fields generated by currents running through the conductors (col. 1, lines 36-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cady (US Patent 5,084,594, published 28 Jan. 1992) teaches a multiwire cable with multiple insulating layers and shielding.  Dombrowsky (US Patent 4,287,385, published 01 Sep. 1981) teaches a shielded flat cable with multiple insulating layers.  Fujii et al. (US Patent 5,003,126) published 26 Mar. 1991) teaches a shielded flat cable with multiple insulating layers.  Kodama et al. (US Patent 8,338,709 B2, published 25 Dec. 2012) teaches a flexible flat cable with multiple insulating layers and a shielding layer.  Konya et al. (US Patent Application 2012/0199376, published 09 Aug. 2012 and US Patent Application 2013/0161057 A1, published 27 Jun. 2013) teach flexible flat cables with multiple insulating layers.  Olyphant (US Patent 4,475,006, published 02 Oct. 1984) teaches a shielded flexible ribbon cable with several insulation layers and an external sheet conductor.  Thomas (US Patent 3,612,744, published 12 Oct. 1971) teaches a flexible multiple flat conductor electric cable with multiple insulation layers.
This list does not include the many foreign patent documents that have been issued on the subject of flexible flat cables.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787